
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 08-2324; MB Docket No. 08-176; RM-11483]
        Television Broadcasting Services; Atlantic City, NJ
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule; dismissal.
        
        
          SUMMARY:
          The Commission, at the request of petitioner ZGS Philadelphia, Inc. (“ZGS”), licensee of WWSI-DT, dismisses ZGS's pending Petition for Rulemaking to substitute DTV channel 10 for post-transition DTV channel 49 at Atlantic City, New Jersey.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 445 12th Street, SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Joyce Bernstein, Media Bureau, (202) 418-1600.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Order, MB Docket No. 08-176, adopted October 20, 2008, and released October 21, 2008. The full text of this document is available for public inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 12th Street, SW., Washington, DC 20554. This document will also be available via ECFS (http://www.fcc.gov/cgb/ecfs/). (Documents will be available electronically in ASCII, Word 97, and/or Adobe Acrobat.) This document may be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-478-3160 or via e-mail http://www.BCPIWEB.com. To request this document in accessible formats (computer diskettes, large print, audio recording, and Braille), send an e-mail to fcc504@fcc.gov or call the Commission's Consumer and Governmental Affairs Bureau at (202) 418-0530 (voice), (202) 418-0432 (TTY). This document does not contain information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding.

        This document is not subject to the Congressional Review Act. (The Commission, is, therefore, not required to submit a copy of this Order to the Government Accountability Office, pursuant to the Congressional Review Act, see 5 U.S.C. 801(a)(1)(A), since this proposed rule is dismissed, herein.)
        
          Federal Communications Commission.
          Clay C. Pendarvis,
          Associate Chief, Video Division, Media Bureau.
        
      
       [FR Doc. E8-26744 Filed 11-7-08; 8:45 am]
      BILLING CODE 6712-01-P
    
  